Title: To George Washington from Thomas Jefferson, 16 December 1779
From: Jefferson, Thomas
To: Washington, George


        
          Sir,
          Williamsburg Decr 16. 1779.
        
        I take the liberty of putting under cover to your Excellency, some Letters to Generals Philips & Reidesel, uninformed whether they are gone into New York or not, and knowing that you can best forward them in either Case.
        I also trouble you with a Letter from the Master of the Flag in

this State to the British Commissary of Prisoners in New York, trusting it will thus be more certainly conveyed than if sent to Mr Adams. It is my Wish the British Commissary should return his Answer through your Excellency or your Commissary of Prisoners, and that they should not propose under this pretext to send another Flag, as the Mission of the present Flag is not unattended by circumstances of Suspicion, and a certain information of the Situation of ourselves and our Allies here might influence the Measures of the Enemy.
        Perhaps your Commissary of prisoners can effect the former method of Answer.
        I inclose to you part of an Act of Assembly ascertaining the quantities of Land which shall be allowed to the Officers and Soldiers at the close of the War, and providing means of keeping that Country vacant which has been allotted for them.
        I am advised to ask the attention of your Excellency to the Case of Colo. Bland late commander at the Barracks in Albemarle. When that Gentleman was applied to, to take that Command, he attended the Executive here, and informed them, that he must either decline it, or be supported in such a way as would keep up that respect which was essential to his Command, without at the same time ruining his private fortune.
        The Executive were sensible that he would be exposed to very great and unavoidable expence, they observed that his Command would be in a department separate from any other, and that he actually relieved a Major General from the same Service. They did not think themselves authorized to say what should be done in this Case, but undertook to represent the matter to Congress and in the mean time, gave it as their Opinion that a decent table ought to be found for him.
        On this he undertook the command, and in the course of it incurred expences, which seemed to have been unavoidable unless he would have lived in such a way as is hardly reconcileable to the Spirit of an Officer, or the reputation of those in whose service he is—Governor Henry wrote on the Subject to Congress. Colo. Bland did the same; but we learn that they have concluded the allowance to be unprecedented and inadmissable, in the case of an Officer of his rank. The Commissaries on this have called on Colo. Bland for reimbursement: a Sale of his Estate was about to take place, when we undertook to

recommend to them to suspend their demand, till we could ask the favor of you to advocate this Matter with Congress so far as you may think it right, otherwise the ruin of a very worthy Officer must inevitably follow.
        I have the honor to be with the greatest respect & esteem Your Excellency’s Most obedt & most humble servt
        
          Th: Jefferson
        
      